UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: SGAGX) SEMI-ANNUAL REPORT March 31, 2013 SGA Global Growth Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Expense Example 14 This report and the financial statements contained herein are provided for the general information of the shareholders of the SGA Global Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.sgafunds.com SGA Global Growth Fund SCHEDULE OF INVESTMENTS As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.8% BASIC MATERIALS – 4.2% Monsanto Co. $ COMMUNICATIONS – 10.3% Amazon.com, Inc.* eBay, Inc.* 65 Google, Inc. - Class A* MercadoLibre, Inc. CONSUMER, CYCLICAL – 13.9% Arcos Dorados Holdings, Inc. - Class A Fastenal Co. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 35.5% Anheuser-Busch InBev N.V. - ADR Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. - ADR Colgate-Palmolive Co. Danone S.A. - ADR Elekta A.B. - B Shares Fomento Economico Mexicano S.A.B. de C.V. - ADR Fresenius Medical Care A.G. & Co. KGaA - ADR Intuitive Surgical, Inc.* Nestle S.A. - ADR Novo Nordisk A/S - ADR Novozymes A/S - ADR Shandong Weigao Group Medical Polymer Co., Ltd. - Class H VistaPrint N.V.* ENERGY – 9.2% National Oilwell Varco, Inc. Schlumberger Ltd. Transocean Ltd. FINANCIAL – 8.3% State Street Corp. Visa, Inc. - Class A 1 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY – 16.4% Apple, Inc. $ ARM Holdings PLC - ADR Cerner Corp.* QUALCOMM, Inc. Red Hat, Inc.* SAP A.G. - ADR TOTAL COMMON STOCKS (Cost $2,248,165) SHORT-TERM INVESTMENTS – 3.4% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $88,830) TOTAL INVESTMENTS – 101.2% (Cost $2,336,995) Liabilities in Excess of Other Assets – (1.2)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 SGA Global Growth Fund SUMMARY OF INVESTMENTS As of March 31, 2013 (Unaudited) Security Type/Country Percent of Total Net Assets Common Stocks United States 56.3% Switzerland 6.2% Denmark 5.6% Argentina 5.1% Germany 3.9% Australia 3.1% France 3.0% Brazil 2.7% China 2.6% Belgium 2.1% Sweden 2.1% Netherlands 2.0% United Kingdom 2.0% Mexico 1.1% Total Common Stocks 97.8% Short-Term Investments 3.4% Total Investments 101.2% Liabilities in Excess of Other Assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 SGA Global Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of March 31, 2013 (Unaudited) Assets: Investments, at value (cost $2,336,995) $ Cash Receivables: Investment securities sold Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 6) Fund accounting fees Transfer agent fees and expenses Auditing fees Administration fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 4 SGA Global Growth Fund STATEMENT OF OPERATIONS For the Period Ended March 31, 2013 (Unaudited) Investment Income: Dividends (net of foreign tax withholding of $603) $ Interest 3 Total investment income Expenses: Fund accounting fees Administration fees Transfer agent fees and expenses Registration fees Advisory fees Auditing fees Legal fees Chief Compliance Officer fees Custody fees Miscellaneous Trustees' fees and expenses Distribution fees (Note 6) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions (1 ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 SGA Global Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2013 (Unaudited) For the Year Ended September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) - Net increase from capital share transactions See accompanying Notes to Financial Statements. 6 SGA Global Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Six Months Ended March 31, 2013 (Unaudited) For the Year Ended September 30, 2012 For the Period December 31, 2010* to September 30, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net realized gains ) - - Total distributions ) - - Net asset value, end of period $ $ $ Total return %
